Citation Nr: 0844277	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to an initial (compensable) rating for left 
ovarian cyst with uterine fibroids.

3.  Entitlement to an initial rating in excess of 10 percent 
for recurrent right great toe ganglion cyst, exclusive of a 
temporary total evaluation due to a period of convalescence 
from April 18, 2006, through June 30, 2006.

4.  Entitlement to an initial (compensable) rating for 
bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:  Illinois Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
September 2004.  She also had approximately one year and 11 
months of prior active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  In September 2008, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing.  

The issues of entitlement to increased initial ratings for 
left ovarian cyst with uterine fibroids, recurrent right 
great toe ganglion cyst, and bilateral flat feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on her part.

During the course of this appeal, the appellant raised a 
claim of entitlement to special monthly compensation for the 
loss of use of a creative organ which she relates to her 
service-connected left ovarian cyst with uterine fibroids.  
This matter is referred to the RO for appropriate action.


FINDING OF FACT

A sleep disability is not attributable to the veteran's 
active duty service.




CONCLUSION OF LAW

A sleep disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in May 2004 which was prior to the 
December 2004 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the May 2004 letter, as well as in a February 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations with respect to service connection claims, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim for service connection for 
a sleep disability, the Board finds that the appellant is not 
prejudiced by a decision at this time since this claim is 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  
Moreover, the veteran was advised of the degree of disability 
and effective date elements in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant regarding her claim of entitlement 
to service connection for a sleep disability.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
this claim, including obtaining private 


medical records identified by the appellant and affording her 
a VA examination.  In addition, the appellant testified at a 
Board videoconference hearing in September 2008 pursuant to 
her request for such a hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim of entitlement to service connection for a sleep 
disability and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  This issue is now ready to be 
considered on the merits.  

II.  Analysis

Facts 

The veteran's service treatment records show that she was 
seen on one occasion, in June 2004, for complaints of sleep 
problems of two months duration.  Specifically, the veteran 
reported having trouble getting to sleep and said she wakes 
two to three times a night.  She said she only sleeps four to 
five hours a night and always wakes up tired.  She further 
reported having a weak bladder and having to void 10 to 12 
times a day.  She denied excessive caffeine and said she got 
plenty of exercise.  She was assessed as having insomnia 
(restless sleep) and was prescribed a trial of Ambien as well 
as advised to follow up as needed.  The veteran was also 
assessed as having urinary frequency and advised to undergo a 
"VCUG" with follow up thereafter.

The veteran noted on an August 2004 Report of Medical 
Assessment that she intended to seek VA disability benefits 
for disabilities that included a sleep disorder.  The nurse 
practitioner who signed this form did not include a sleep 
disability in the health care provider comments.  

In December 2004, the veteran was examined by VA for her 
medical complaints, to include sleep problems.  The examiner 
relayed the veteran's sleep complaints as 


including frequent awakenings at night following Operation 
Freedom.  She reported the frequency of such awakenings as 
occurring two to three times a week.  The veteran also 
reported that it takes her up to an hour to fall back asleep 
after waking up.  She denied nightmares and said her caffeine 
consumption was limited to one soda a day.  She further 
reported taking Ambien in the past to help her sleep.  The 
examiner, who indicated that she had reviewed the veteran's 
service record, did not diagnose the veteran as having a 
sleep disability.

The veteran asserted on a VA Form 21-4142, dated in March 
2006, that she complained to her doctor of her inability to 
sleep during her March - April 2005 hospitalization at Good 
Samaritan Hospital (for her uterine cyst and fibroid 
disability).

In a September 2007 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In written argument in November 2007, the veteran's 
representative asserted that insomnia was a direct result of 
nightmares and recurring thoughts of traumatic experiences 
the veteran suffered while deployed to Iraq.

At the Board hearing in September 2008, the veteran's 
representative contended that the veteran's sleep disorder 
should be rated under the schedular criteria for rating 
mental disorders due to stress rather than sleep apnea 
syndrome which is a respiratory ailment.

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that 


injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence, of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

Discussion

The claims file is devoid of postservice treatment records 
that pertain to complaints or treatment for sleep problems.  
This is despite VA's notice to the veteran in letters dated 
in May 2004 and February 2006 that there must be medical 
records or medical opinions of the disabilities being claimed 
as well supportive medical evidence of a relationship between 
such disabilities and service.  The veteran asserted on a VA 
Form 21-4142, dated in March 2006, that she complained to her 
doctor of her inability to sleep during her March 2005 and 
April 2005 stay at Good Samaritan Hospital for her uterine 
cyst and fibroid disability.  However, a review of the 
hospital records does not reflect treatment or a diagnosis 
related to sleep problems.  Moreover, the December 2004 VA 
examination report, while noting the veteran's sleep 
complaints, does not include a diagnosis of a sleep 
disability.  

In short, the medical evidence in this case fails to 
establish the claimed sleep disability or a record of 
symptomatology to indicate the presence of a chronic 
disability.  Although the veteran is competent to describe 
sleep problems during and after service, once she goes beyond 
the description of the symptoms or features regarding sleep 
problems to expressing an opinion that involves a question of 
a medical diagnosis, which is medical in nature and not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  Id.  There is simply no 
such evidence in this case.

Moreover, as is reflected in written argument in November 
2007 as well as the September 2008 hearing testimony, the 
veteran and her representative appear to be characterizing 
the veteran's sleep difficulty as a symptom of a mental 
disability as opposed to a separately ratable sleep 
disability.  In this regard, the RO denied the veteran's 
claim of entitlement to service connection for PTSD in 
September 2007.

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current diagnosis of a sleep 
disability, the veteran's claim of entitlement to service 
connection for a sleep disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).


ORDER

Service connection for a sleep disability is denied.




REMAND

The claims file reveals that the veteran was last afforded a 
VA examination regarding her service-connected disabilities 
of left ovarian cyst with uterine fibroids, right great toe 
ganglion cysts and pes planus in December 2004.  This 
examination was provided in conjunction with the veteran's 
initial claim for service connection for these disabilities.  

In her hearing testimony of September 2008, the veteran 
testified that symptoms related to her service-connected 
right toe, foot, and left ovarian cyst with uterine fibroid 
disabilities have worsened since her initial evaluation.  
Moreover, private postservice medical records show that the 
veteran has since undergone surgery which appears related to 
her service-connected left ovarian cyst with uterine fibroids 
(in March 2005), and her right toe and/or foot 
disability(ies) (in July 2006).  In specific regard to the 
foot surgery in July 2006, the veteran testified that the 
discomfort in the bottom of her right foot has "increased 
tremendously" since the surgery.  Thus, in light of this 
evidence, the Board finds that the RO should afford the 
veteran updated VA examinations to assess the present 
severity of her service-connected right toe, bilateral foot 
and left ovarian cyst with uterine fibroids disabilities.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) [where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted]. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any relevant medical records 
concerning her left ovarian cyst with 
uterine fibroids, right great toe ganglion 
cyst and bilateral pes planus, which have 
not already been obtained since her 
service discharge in September 2004.  The 
RO should obtain copies of any pertinent 
records from all identified treatment 
sources, following the procedures set 
forth in 


38 C.F.R. § 3.159 and associate them with 
the veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Schedule the veteran to undergo VA 
examination(s) to determine the present 
severity of her service-connected left 
ovarian cyst with uterine fibroids, right 
great toe ganglion cyst and bilateral pes 
planus. The claims folder should be made 
available to the examiner(s) for review of 
pertinent documents therein in conjunction 
with the examination(s).  Examination 
findings should conform to pertinent 
rating criteria.

3.  The RO should then review the claims 
file, to include all evidence submitted 
and obtained since the September 2006 
statement of the case, and determine if 
the claims on appeal can be granted.  If 
not, the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


